                    Case 3:20-cv-01556-WHO Document 10 Filed 04/20/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                  Northern District of California

                                                                          )
                                                                          )
                                                                                               Case No. 19-MD-02913-WHO
                                                                          )                    In Re: JUUL Labs, Inc., Marketing, Sales
William O’Reilly, on behalf of himself and all others                                          Practices and Products Liability Litigation
                 similarly situated                                       )
                            Plaintiff(s)                                  )                    This Document relates to
                                                                          )
                                v.                                                             Civil Action No.         3:20-cv-1556-WHO
                                                                          )
                                                                          )
                                                                          )
                                                                          )
 JUUL LABS, INC., ALTRIA GROUP, INC., et al.                              )
                           Defendant(s)                                   )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

      SEE ATTACHED SERVICE LIST




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
Scott Powell; Hare, Wynn, Newell & Newton, LLP, 2025 Third Avenue North, Suite 800, Birmingham AL 35203;
scott@hwnn.com; Phone (205) 328-5330; Fax (205) 324-2165. See also ¶ I in the Case Management Order No. 3,
Direct Filing Order, entered 12/13/2019 (Doc. 309), in IN RE JUUL LABS, INC., MARKETING, SALES
PRACTICES, AND PRODUCTS LIABILITY LITIGATION, 19-md-02913-WHO.


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                         ST
                                                                           ATE
                                                                              S DISTR
                                                                                     IC
                                                                                       T                   CLERK OF COURT
                                                                     D
                                                                                                           Susan Y. Soong
                                                                                               CO
                                                                E
                                                              IT




                                                                                                 UR
                                                            UN




                                                                                                   T




             April 20, 2020
                                                            N O RT




                                                                                                    NI A




Date:
                                                                                                OR
                                                              HE




                                                                                               IF




                                                                     N
                                                                                               AL
                                                                     R




                                                                         DI
                                                                              S T RI T O F C
                                                                                    C                             Signature of Clerk or Deputy Clerk
                    Case 3:20-cv-01556-WHO Document 10 Filed 04/20/20 Page 2 of 2

                                  3:20-cv-01556-WHO O'Reilly v. Juul Labs, Inc. et al

                                                            DEFENDANTS

Phillip Morris USA, Inc.                                           McLane Company, Inc.
MDL2913_Service_PMUSA@arnoldporter.com;                            MDL2913_Service_McLane@wtotrial.com
Altria Client Services LLC                                         Eby-Brown Company, LLC
MDL2913_Service_AltriaClientServices@arnoldporter.com;
                                                                   National Registered Agents, Inc.
Altria Group Distribution Company                                  1209 Orange Street
MDL2913_Service_AltriaDistributionGroup@arnoldporter.com;          Wilmington, DE 19801
                                                                   Or by agreement of the parties
Altria Enterprises LLC
At Address/Email agreed to by the parties                          Core-Mark Holding Company, Inc.
                                                                   National Registered Agents, Inc.
James Monsees                                                      1209 Orange Street
89 Belgrave Avenue                                                 Wilmington, DE 19801
San Francisco, CA 94117-4225                                       Or by agreement of the parties
Or by agreement of the parties

Adam Bowen
360 Elm Street
San Mateo, CA 94401-2512
Or by agreement of the parties

Nicholas Pritzker
JUULMDLService@nixonpeabody.com
Ho Young Huh
JUULMDLService@nixonpeabody.com

Riaz Valani
JUULMDLService@nixonpeabody.com
